United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 13-1552
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                 Fred Carl Chapman

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                     Appeal from United States District Court
                   for the Southern District of Iowa - Davenport
                                  ____________

                           Submitted: November 7, 2013
                            Filed: November 14, 2013
                                  [Unpublished]
                                  ____________

Before MURPHY, COLLOTON, and GRUENDER, Circuit Judges.
                         ____________

PER CURIAM.

      After Fred Chapman pleaded guilty to being a felon in possession of a firearm
and ammunition, in violation of 18 U.S.C. § 922(g)(1), the district court1 sentenced

      1
      The Honorable Stephanie M. Rose, United States District Judge for the
Southern District of Iowa.
him to 63 months in prison and 3 years of supervised release. At sentencing, the
court enhanced Chapman’s felon-in-possession base offense level under U.S.S.G.
§ 2K2.1(a)(4)(A), because he had committed the offense after sustaining a prior
felony conviction for a controlled-substance offense. On appeal, Chapman’s counsel
has moved to withdraw and has filed a brief under Anders v. California, 386 U.S. 738
(1967), arguing that the court erred in assigning criminal history points to the prior
controlled-substance sentence, because it was too remote in time. He contends that
the error affected Chapman’s base offense level, because the base-offense increase
in section 2K2.1(a)(4)(A) applies only if the sentence for the prior conviction at issue
receives criminal history points. See U.S.S.G. § 2K2.1, comment. (n.10) (as relevant,
for purposes of applying subsection (a)(4)(A), use only those felony convictions that
receive criminal history points). Chapman has moved for counsel, and in a pro se
supplemental brief, he restates counsel’s arguments, and additionally argues that the
restoration of his civil rights precludes use of the controlled-substance conviction to
enhance his Guidelines base offense level under section 2K2.1(a)(4)(A).

       We conclude that the district court did not err in assigning three criminal
history points to Chapman’s prior Iowa controlled-substance sentence. Although he
was initially sentenced only to probation, he served three terms of imprisonment for
probation violations; and, once aggregated, those periods of incarceration constituted
one sentence exceeding one year and one month that was imposed within fifteen years
of commencement of the instant offense. See U.S.S.G. §§ 4A1.2(e)(1) (any prior
sentence of imprisonment exceeding one year and one month that was imposed within
fifteen years of commencement of instant offense is counted), 4A1.2(k)(1) &
comment. (n.11) (in case of prior revocation of probation, add original term of
imprisonment to any term of imprisonment imposed upon revocation; total should be
counted as if it were one sentence); United States v. Townsend, 408 F.3d 1020, 1022,
1026 (8th Cir. 2005) (standard of review; jail sentences imposed pursuant to Iowa
court’s findings of contempt for probation violations included in determining total
term of prior sentence under § 4A1.2(k)).

                                          -2-
       We further conclude that Iowa’s restoration of Chapman’s civil rights
following the discharge of his sentence on the controlled-substance offense does not
immunize the controlled-substance sentence from receiving criminal history points.
See U.S.S.G. § 4A1.2, comment. (n.10) (when computing criminal history, sentences
resulting from convictions where civil rights were later restored “are to be counted”).2
Thus, because the district court properly assigned criminal history points to the prior
sentence, the underlying controlled-substance conviction was properly used to
enhance Chapman’s base offense level under section 2K2.1(a)(4)(A). See U.S.S.G.
§ 2K2.1, comment. (n.10).

       Finally, having reviewed the record pursuant to Penson v. Ohio, 488 U.S. 75,
80 (1988), we find no nonfrivolous issues. Accordingly, we affirm the judgment of
the district court, we deny Chapman’s pending motion, and we grant counsel’s motion
to withdraw, subject to counsel informing Chapman about procedures for seeking
rehearing or filing a petition for certiorari.
                         ______________________________




      2
        Under 18 U.S.C. § 921(a)(20), a “conviction” for which a person has had civil
rights restored is not considered a conviction for purposes of the felon-in-possession
statute, but an exception is made where the civil-rights restoration provides that the
person may not ship, transport, possess, or receive firearms; and the document
Chapman submitted below shows that Iowa had excluded from the restoration of his
civil rights any rights respecting firearms. See United States v. Sonczalla, 561 F.3d
842, 844 (8th Cir. 2009) (to exclude conviction under § 921(a)(20), record must show
effective and actual restoration of right to possess firearms).

                                          -3-